DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Dal Peraro, et al. application filed with the Office on 28 October 2020.

Claims 1-16 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 22 January 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by Y.-Q. Wang, et al. (“Rationally Designed Sensing Selectivity and Sensitivity of an Aerolysin Nanopore via Site-Directed Mutagenesis”, ACS Sensors, 3(4): p. 779-783, April 2018; hereinafter, “Wang”).

Regarding claims 1 and 4, Wang discloses a rationally designed sensing selectivity and sensitivity of an aerolysin nanopore via site-directed mutagenesis (Title; which reads upon the instantly claimed, “ [a] mutant aerolysin monomer” and “[a] mutant aerolysin pore”).  Wang further teaches aerolysin amino acid sequences wherein mutations are made such that R220E and K238E (Figures 2b and 2c, respectively; which reads on an option given in instant claims 1 and 4).

Regarding claim 2-3, Wang teaches mutations at R220E and K238E (1st ¶, Introduction, p.779-780).

Regarding claim 6, Wang teaches measuring current while passing molecules through the mutant aerolysin (Figure 1).

Regarding claim 7, Wang teaches applying a voltage across the pore (Figure 1).

Regarding claims 9 and 16, Wang teaches a polynucleotide (Poly(dA)4 being translocated through the mutant aerolysin pore (Figure 1).

Regarding claim 10, Wang teaches a signal arising from the translocation though a mutant aerolysin pore (Figure 1).

Regarding claim 12, Wang teaches an aerolysin pore spanning a lipid bilayer (Figure 1).

Allowable Subject Matter
Claims 5, 8, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Wang reference is the closest prior art to the present claims.  However, Wang does not teach or suggest two or more covalently attached monomers of the mutant aerolysin monomer (as required by each of instant claims 4, 13 and 14), nor handling enzymes (as required by each of instant claims 8, 11 and 15).



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
23 September 2022